Judgment affirmed, with costs. Certain findings of fact and conclusions of law disapproved and reversed on the facts and new findings made. Memorandum: In affirming this judgment we exercise the power given us by section 584 of the Civil Practice Act to reverse certain findings and make new findings. (Ely v. Barrett, 224 N. Y. 550; Rives v. Bartlett, 215 id. 33, 38; Reich v. Cochran, 196 App. Div. 248, 254; appeal dismissed, 236 N. Y. 576; writ of error dismissed, 265 U. S. 574; Fraser v. Kent, 194 App. Div. 742.) All concur. (The judgment dismisses a claim for personal injuries caused by automobile skidding on highway.) Present •— Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.